
 
 

Exhibit 10.64
LEXAR MEDIA, INC.
1996 STOCK OPTION/STOCK ISSUANCE PLAN
(As Adopted December 18, 1996 and Amended May 9, 1997, October 30, 1998,
September 15, 1999 and December 8, 1999)


ARTICLE ONE


GENERAL PROVISIONS




I.             PURPOSE OF THE PLAN


This 1996 Stock Option/Stock Issuance Plan is intended to promote the interests
of Lexar Media, Inc., a California corporation, by providing eligible persons
with the opportunity to acquire a proprietary interest, or otherwise increase
their proprietary interest, in the Corporation as an incentive for them to
remain in the service of the Corporation.


Capitalized terms herein shall have the meanings assigned to such terms in the
attached Appendix.


II.            STRUCTURE OF THE PLAN


A.                 The Plan shall be divided into two (2) separate equity
programs:


(i) the Option Grant Program under which eligible persons may, at the discretion
of the Plan Administrator, be granted options to purchase shares of Common
Stock, and


(ii) the Stock Issuance Program under which eligible persons may at the
discretion of the Plan Administrator, be issued shares of Common Stock directly,
either through the immediate purchase of such shares or as a bonus for services
rendered the Corporation (or any Parent or Subsidiary).


B.                 The provisions of Articles One and Four shall apply to both
equity
programs under the Plan and shall accordingly govern the interests of all
persons under the Plan.


III.           ADMINISTRATION OF THE PLAN


A.                 The Plan shall be administered by the Board. However, any or
all administrative functions otherwise exercisable by the Board may be delegated
to the Committee. Members of the Committee shall serve for such period of time
as the Board may determine and shall be subject to removal by the Board at any
time. The Board may also at any time terminate the functions of the Committee
and reassume all powers and authority previously delegated to the Committee.


B.                 The Plan Administrator shall have full power and authority
(subject to the provisions of the Plan) to establish such rules and regulations
as it may deem appropriate for proper administration of the Plan and to make
such determinations under, and issue such interpretations of, the Plan and any
outstanding options or stock issuances thereunder as it may deem necessary or
advisable. Decisions of the Pan Administrator shall be final and binding on all
parties who have an interest in the Plan or any option or stock issuance
thereunder.


IV.           ELIGIBILITY



--------------------------------------------------------------------------------


A.                 The persons eligible to participate in the Plan are as
follows:


(i) Employees,


(ii) non-employee members of the Board or the non-employee members of the board
of directors of any Parent or Subsidiary, and


(iii) consultants and other independent advisors who provide services to the
Corporation (or any Parent or Subsidiary).


B.                 The Plan Administrator shall have full authority to
determine, (i) with respect to the option grants under the Option Grant Program,
which eligible persons are to receive option grants the time or times when such
option grants are to be made, the number of shares to be covered by each such
grant, the status of the granted options as either an Incentive Option or a
Non-Statutory Option, the time or times at which each option is to become
exercisable, the vesting schedule (if any) applicable to the option shares and
the maximum term for which the option is to remain outstanding, and (ii) with
respect to stock issuances under the Stock Issuance Program, which eligible
persons are to receive stock issuances, the time or times when such issuances
are to be made, the number of shares to be issued to each Participant, the
vesting schedule (if any) applicable to the issued shares and the consideration
to be paid by the Participant for such shares.


C.                 The Plan Administrator shall have the absolute discretion
either to grant options in accordance with the Option Grant Program or to effect
stock  issuances in accordance with the Stock Issuance Program.


V.           STOCK SUBJECT TO THE PLAN


A.                 The stock issuable under the Plan shall be shares of
authorized but unissued or reacquired Common Stock.  The maximum number of
shares of Common Stock which may be issued over the term of the Plan shall not
exceed Thirteen Million Thirty-Eight Thousand Eighty-Two (13,038,082) shares.


B.                 Shares of Common Stock subject to outstanding options shall
be available for subsequent issuance under the Plan to the extent (i) the
options  expire or terminate for any reasons prior to exercise in full or (ii)
the options are cancelled in accordance with the cancellation-regrant provisions
of  Article Two.  Unvested shares issued under the Plan and subsequently
repurchased by the Corporation, at the option exercise price paid per share,
pursuant to the  Corporation's repurchase rights under the Plan shall be added
back to the number of shares of Common Stock reserved for issuance under the Pan
and shall accordingly be available for reissuance through one or more subsequent
option grants or direct stock issuances under the Plan.


C.                 Should any change be made to the Common Stock by reason of
any stock split, stock dividend, recapitalization, combination of shares,
exchange of shares or other change affecting the outstanding Common Stock as a
class without the Corporation's receipt of consideration, appropriate
adjustments shall be made to (i) the maximum number and/or class securities
issuable under the Plan and (ii) the number and/or class of securities and the
exercise price per share in effect under each outstanding option in order to
prevent the dilution or enlargement of benefits thereunder. The adjustments
determined by the Plan Administrator shall be final, binding and conclusive. In
no event shall any such adjustments be made in connection with the conversion of
one of more outstanding shares of the Corporation's preferred stock into shares
of Common Stock.



--------------------------------------------------------------------------------


ARTICLE TWO


OPTION GRANT PROGRAM




I.             OPTION TERMS


Each option shall be evidenced by one or more documents in the form approved by
the Plan Administrator; provided, however, that each such document shall comply
with the terms specified below.  Each document evidencing an Incentive Option
shall, in addition, be subject to the provisions of the Plan applicable to such
options.


A.                 Exercise Price.


1.      The exercise price per share shall be fixed by the Plan Administrator in
accordance with the following provisions:


(i) The exercise price per share shall not be less than one hundred percent
(100%) of the Fair Market Value per share of Common Stock on the option grant
date.


(ii) If the person to whom the option is granted is a 10% Shareholder, then the
exercise price per share shall not be less than one hundred ten percent (110%)
of the Fair Market Value per share of Common Stock on the option grant date.


2.      The exercise price shall become immediately due upon exercise of the
option and shall, subject to the provisions of Section I of Article Four and the
documents evidencing the option, be payable in cash or check made payable to the
Corporation. Should the Common Stock be registered under Section 12(g) of the
1934 Act at the time the option is exercised, then the exercise price may also
be paid as follows:


(i) in shares of Common Stock held for the requisite period necessary to avoid a
charge to the Corporation's earnings for financial reporting purposes and valued
at Fair Market Value on the Exercise Date, or


(ii) to the extent the option is exercised for vested shares, through all
special sale and remittance procedure pursuant to which the Optionee shall
concurrently provide irrevocable written instructions (A) to the
Corporation-designated brokerage firm to effect the immediate sale of the
purchased shares and remit to the Corporation, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
exercise price payable for the purchased shares plus all applicable Federal,
state and local income and employment taxes required to be withheld by the
Corporation by reason of such exercise and (B) to the Corporation to deliver the
certificates for the purchased shares directly to such brokerage firm in order
to complete the sale.


Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.



--------------------------------------------------------------------------------


B.                 Exercise and Term of Options.  Each option shall be
exercisable at such time or times, during such period and for such number of
shares as shall be determined by the Plan Administrator and set forth in the
documents evidencing the option grant.  However, no option shall have a term in
excess of ten (10) years measured from the option grant due.


C.                 Effect of Termination of Services.


1.      The following provisions shall govern the exercise of any options held
by the Optionee at the time of cessation of Service or death:


(i)  Should the Optionee cease to remain in Service for any reason other than
Disability or death, then the Optionee shall have a period of three (3) months
following the date of such cessation of Service during which to exercise each
outstanding option held by such Optionee.


(ii)  Should Optionee's Service terminate by reason of Disability, then the
Optionee shall have a period of twelve (12) months following the date of such
cessation of Service during which to exercise each outstanding option held by
such Optionee.


(iii) If the Optionee dies while holding an outstanding option, then the
personal representative of his or her estate or the person or persons to whom
the option is transferred pursuant to the Optionee's will or the laws of
inheritance shall have a twelve (12)-month period following the date of the
Optionee's death to exercise such option.


(iv)  Under no circumstances, however, shall any such option be exercisable
after the specified expiration of the option term.


(v)   During the application post-Service exercise period, the option may not be
exercised in the aggregate for more than the number of vested shares for which
the option is exercisable on the date of the Optionee's cessation of
Service.  Upon the expiration of the applicable exercise period or (if earlier)
upon the expiration of the option term, the option shall terminate and cease to
be outstanding for any vested shares for which the option has not been
exercised.  However, the option shall, immediately upon the Optionee's cessation
of Service, terminate and cease to be outstanding with respect to any and all
option shares for which the option is not otherwise at the time exercisable or
in which the Optionee is not otherwise at the time vested.


2.      The Plan Administrator shall have the discretion, exercisable either at
the time an option is granted or at any time while the option remains
outstanding, to:


(i)  extend the period of time for which the option is to remain exercisable
following Optionee's cessation of Service or death from the limited period
otherwise in effect for that option to such greater period of time as the Plan
Administrator shall deem appropriate, but in no event beyond the expiration of
the option term, and/or



--------------------------------------------------------------------------------


(ii) permit the option to be exercised, during the applicable post-Service
exercise period, not only with respect to the number of vested shares of Common
Stock for which such option is exercisable at the time of the Optionee's
cessation of Service but also with respect to one or more additional
installments in which the Optionee would have vested under the option had the
Optionee continued in Service.


D.                 Shareholder Rights.  The holder of an option shall have no
shareholder rights with respect to the shares subject to the option until such
person shall have exercised the option, paid the exercise price and become a
holder of record of the purchased shares.


E.                 Unvested Shares.  The Plan Administrator shall have the
discretion to grant options which are exercisable for unvested shares of Common
Stock.  Should the Optionee cease Service while holding such unvested shares,
the Corporation shall have the right to repurchase, at the exercise price paid
per share, all or (at the discretion of the Corporation and with the consent of
the Optionee) any of those unvested shares.  The terms upon which such
repurchase right shall be exercisable (including the period and procedure for
exercise and the appropriate vesting schedule for the purchased shares) shall be
established by the Plan Administrator and set forth in the document evidencing
such repurchase right.  The Plan Administrator may not impose a vesting schedule
upon any option grant or any shares of Common Stock subject to the option which
is more restrictive than twenty percent (20%) per year vesting, with the initial
vesting to occur not later than one (1) year after the option grant date.
However, this minimum vesting requirement shall not be applicable with respect
to any options granted to an officer or Board member.


F.                 First Refusal Rights.  Until such time as the Common Stock is
first registered under Section 12(g) of the 1934 Act, the Corporation shall have
the right of first refusal with respect to any proposed disposition by the
Optionee (or any successor in interest) of any shares of Common Stock issued
under the Plan.  Such right of first refusal shall be exercisable in accordance
with the terms established by the Plan Administrator and set froth in the
document evidencing such right.


G.                 Limited Transferability by Options.  During the lifetime of
the Optionee, the option shall be exercisable only by the Optionee and shall not
be assignable or transferable other than by will or by the laws of descent and
distribution following the Optionee's death.


H.                 Withholding.  The Corporation's obligation to deliver shares
of Common Stock upon the exercise of any options granted under the Plan shall be
subject to the satisfaction of all applicable Federal, state and local income
and employment tax withholding requirements.


II.            INCENTIVE OPTIONS


The terms specified below shall be applicable to all Incentive Options.  Except
as modified by the provisions of this Section II, all the provisions of the Plan
shall be applicable to Incentive Options.  Options which are specifically
designated as Non-Statutory Options shall not be subject to the terms of this
Section II.



--------------------------------------------------------------------------------


I.                  Eligibility.  Incentive Options may only be granted to
Employees.


J.                  Exercise Price.  The exercise price per share shall not be
less than one hundred percent (100%) of the Fair Market Value per share of
Common Stock on the option grant date.


K.                 Dollar Limitation.  The aggregate Fair Market Value of the
shares of Common Stock (determined as of the respective date or dates of grant)
for which one or more options granted to any Employee under the Plan (or any
other option plan of the Corporation or any Parent or Subsidiary) may for the
first time become exercisable as Incentive Options during any one (1) calendar
year shall not exceed the sum of One Hundred Thousand Dollars ($100,000).  To
the extent the Employee holds two (2) or more such options which become
exercisable for the first time in the same calendar year, the foregoing
limitation on the exercisability of such options as Incentive Options shall be
applied on the basis of the order in which such options are granted.


D.                 10% Shareholder.  If any Employee to whom an Incentive Option
is granted is a 10% Shareholder, then the option term shall not exceed five (5)
years measured from the option grant date.


III. CORPORATE TRANSACTION


A.                 The shares subject to each option outstanding under the Plan
at the time of a Corporate Transaction shall automatically vest in full so that
each such option shall, immediately prior to the effective date of the Corporate
Transaction, become fully exercisable for all of the shares of Common Stock at
the time subject to that option and may be exercised for any or all of those
shares as fully-vested shares of Common Stock.  However, the shares subject to
an outstanding option shall not vest on such an accelerated basis if and to the
extent:  (i) such option is assumed by the successor corporation (or parent
thereof) in the Corporate Transaction and the Corporation's repurchase rights
with respect to the unvested option shares are concurrently assigned to such
successor corporation (or parent thereof) or (ii) such option is to be replaced
with a cash incentive program of the successor corporation which preserves the
spread existing on the unvested option shares at the time of the Corporate
Transaction and provides for subsequent payout in accordance with the same
vesting schedule applicable to those unvested option shares or (iii) the
acceleration of such option is subject to other limitations imposed by the Plan
Administrator at the time of the option grant.


B.                 All outstanding repurchase rights shall also terminate
automatically, and the shares of Common Stock subject to those terminated rights
shall immediately vest in full, in the event of any Corporate Transaction,
except to the extent:  (i) those repurchase rights are assigned to the successor
corporation (or parent thereof) in connection with such Corporate Transaction or
(ii) such accelerated vesting is precluded by other limitations imposed by the
Plan Administrator at the time the repurchase right is issued.


C.                 Immediately following the consummation of the Corporate
Transaction, all outstanding options shall terminate and cease to be
outstanding, except to the extent assumed by the successor corporation (or
parent thereof).



--------------------------------------------------------------------------------


D.                 Each option which is assumed in connection with a Corporate
Transaction shall be appropriately adjusted, immediately after such Corporate
Transaction, to apply to the number and class of securities which would have
been issuable to the Optionee in consummation of such Corporate Transaction, had
the option been exercised immediately prior to such Corporate Transaction.
Appropriate adjustments shall also be made to (i) the number and class of
securities available for issuance under the Plan following the consummation of
such Corporate Transaction and (ii) the exercise price payable per share under
each outstanding option, provided the aggregate exercise price payable for such
securities shall remain the same.


E.                 The Plan Administrator shall have the discretion, exercisable
either at the time the option is granted or at any time while the option remains
outstanding, to provide for the automatic acceleration (in whole or in part) of
one or more outstanding options (and the automatic termination of one or more
outstanding repurchase rights, with the immediate vesting of the shares of
Common Stock subject to those terminated rights) upon the occurrence of a
Corporate Transaction, whether or not those options are to be assumed or
replaced (or those repurchase rights are to be assigned) in the Corporate
Transaction.


F.                 The Plan Administrator shall also have full power and
authority, exercisable either at the time the option is granted or at any time
while the option remains outstanding, to structure such option so that the
shares subject to that option will automatically vest on an accelerated basis
should the Optionee's Service terminate by reason of an Involuntary Termination
within a designated period (not to exceed eighteen (18) months) following the
effective date of any Corporate Transaction in which the option is assumed and
the repurchase rights applicable to those shares do not otherwise
terminate.  Any such option shall remain exercisable for the fully-vested option
shares until the earlier of (i) the expiration of the option term or (ii) the
expiration of the one (1)-year period measured from the effective date of the
Involuntary Termination.  In addition, the Plan Administrator may provide that
one or more of the outstanding repurchase rights with respect to shares held by
the Optionee at the time of such Involuntary Termination shall immediately
terminate on an accelerated basis, and the shares subject to those terminated
rights shall accordingly vest.


G.                 The portion of any Incentive Option accelerated in connection
with a Corporate Transaction shall remain exercisable as an Incentive Option
only to the extent the applicable One Hundred Thousand Dollar limitation is not
exceeded.  To the extent such dollar limitation is exceeded, the accelerated
portion of such option shall be exercisable as a Non-Statutory Option under the
Federal tax laws.


H.                 The grant of options under the Plan shall in no way affect
the right of the Corporation to adjust, reclassify, reorganize or otherwise
change its capital or business structure or to merge, consolidate, dissolve,
liquidate or sell or transfer all or any part of its business or assets.


IV.           CANCELLATION AND REGRANT OF OPTIONS



--------------------------------------------------------------------------------


The Plan Administrator shall have the authority to effect, at any time and from
time to time, with the consent of the affected option holders, the cancellation
of any or all outstanding options under the Plan and to grant in substitution
therefor new options covering the same or different number of shares of Common
Stock but with an exercise price per share based on the Fair Market Value per
share of Common Stock on the new option grant date.


ARTICLE THREE


STOCK ISSUANCE PROGRAM


I.             STOCK ISSUANCE TERMS


Shares of Common Stock maybe issued under the Stock Issuance Program through
direct and immediate issuances without any intervening option grants. Each such
stock issuance shall be evidenced by a Stock Issuance Agreement which complies
with the terms specified below.


A.                 Purchase Price.


1.      The purchase price per share shall be fixed by the Plan Administrator
but shall not be less than one hundred percent (100%) of the Fair Market Value
per share of Common Stock on the issue date.  However, the purchase price per
share of Common Stock issued to a 10% Shareholder shall not be less than one
hundred and ten percent (110%) of such Fair Market Value.


2.      Subject to the provisions of Section I of Article Four, shares of Common
Stock may be issued under the Stock Issuance Program for any of the following
items of consideration which the Plan Administrator may deem appropriate in each
individual instance:


(i)  cash or check made payable to the Corporation, or


(ii) past services rendered to the Corporation (or any Parent or Subsidiary).


B.                 Vesting Provisions.


1.      Shares of Common Stock issued under the Stock Issuance Program may, in
the discretion of the Plan Administrator, be fully and immediately vested upon
issuance or may vest in one or more installments over the Participant's period
of Service or upon attainment of specified performance objectives.  However, the
Plan Administrator may not impose a vesting schedule upon any stock issuance
effected under the Stock Issuance Program which is more restrictive than twenty
percent (20%) per year vesting, with initial vesting to occur not later than one
(1) year after the issuance date. However, this minimum vesting requirement
shall not be applicable with respect to any stock issued to an officer or Board
member.


2.      Any new, substituted or additional securities or other property
(including money paid other than as a regular cash dividend) which the
Participant may have the right to receive with respect the Participant's
unvested shares of Common Stock by reason of any stock dividend, stock split,
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding Common Stock as a class without the Corporation's
receipt of consideration shall  be issued subject to (i) the same vesting
requirements applicable to the Participant's unvested shares of Common Stock and
(ii) such escrow arrangements as the Plan Administrator shall deem appropriate.



--------------------------------------------------------------------------------


3.      The Participant shall have full shareholder rights with respect to any
shares of Common Stock issued to the Participant under the Stock Issuance
Program, whether or not the Participant's interest in those shares is vested.
Accordingly, the Participant shall have the right to vote such shares and to
receive any regular cash dividends paid on such shares.


4.      Should the Participant cease to remain in Service while holding one or
more unvested shares of Common Stock issued under the Stock Issuance Program or
should the performance objectives not be attained with respect to one or more
such unvested shares of Common Stock, then those shares shall be immediately
surrendered to the Corporation for cancellation, and the Participant shall have
no further shareholder rights with respect to those shares. To the extent the
surrendered shares were previously issued to the Participant for consideration
paid in cash or cash equivalent (including the Participant's purchase-money
indebtedness), the Corporation shall repay to the Participant the cash
consideration paid for the surrendered shares and shall cancel the unpaid
principal balance of any outstanding purchase-money note of the Participant
attributable to such surrendered shares.


5.      The Plan Administrator may in its discretion waive the surrender and
cancellation of one or more unvested shares of Common Stock (or other assets
attributable thereto) which would otherwise occur upon the non- completion of
the vesting schedule applicable to such shares. Such waiver shall result in the
immediate vesting of the Participant's interest in the shares of Common Stock as
to which the waiver applies. Such waiver may be effected at any time, whether
before or after the Participant's cessation of Service or the attainment or
non-attainment of the applicable performance objectives.


C.                 First Refusal Rights.  Until such time as the Common Stock is
first registered under Section 12(g) of the 1934 Act, the Corporation shall have
the right of first refusal with respect to any proposed disposition by the
Participant (or any successor in interest) of any shares of Common Stock issued
under the Stock Issuance Program.  Such right of first refusal shall be
exercisable in accordance with the terms established by the Plan Administrator
and set forth in the document evidencing such right.


II.            CORPORATE TRANSACTION


A.                 Upon the occurrence of a Corporate Transaction, all
outstanding repurchase rights under the Stock Issuance Program shall terminate
automatically, and the shares of Common Stock subject to those terminated rights
shall immediately vest in full, except to the extent:  (i) those repurchase
rights are assigned to the successor corporation (or parent thereof) in
connection with such Corporate Transaction or (ii) such accelerated vesting is
precluded by other limitations imposed by the Plan Administrator at the time the
repurchase right is issued.


B.                 The Plan Administrator shall have the discretionary
authority, exercisable either at the time the unvested shares are issued or any
time while the Corporation's repurchase rights with respect to those shares
remain outstanding, to provide that those rights shall automatically terminate
on an accelerated basis, and the shares of Common Stock subject to those
terminated rights shall immediately vest, in the event the Participant's Service
should subsequently terminate by reason of an Involuntary Termination within a
designated period (not to exceed eighteen (18) months) following the effective
date of any Corporate Transaction in which those repurchase rights are assigned
to the successor corporation (or parent thereof).



--------------------------------------------------------------------------------


III.           SHARE ESCROW/LEGENDS


Unvested shares may, in the Plan Administrator's discretion, be held in escrow
by the Corporation until the Participant's interest in such shares vests or may
be issued directly to the Participant with restrictive legends on the
certificates evidencing those unvested shares.


ARTICLE FOUR


MISCELLANEOUS


I.             FINANCING


The Plan Administrator may permit any Optionee or Participant to pay the option
exercise price or the purchase price for shares issued to such person under the
Plan by delivering a full-recourse, interest-bearing promissory note payable in
one or more installments and secured by the purchased shares. However, any
promissory note delivered by a consultant must be secured by property in
addition to the purchased shares of Common Stock.  In no event shall the maximum
credit available to the Optionee or Participant exceed the sum of (i) the
aggregate option exercise price or purchase price payable for the purchased
shares plus (ii) any Federal, state and local income and employment tax
liability incurred by the Optionee or the Participant in connection with the
option exercise or share purchase.


II.            EFFECTIVE DATA AND TERM OF PLAN


A.                 The Plan shall become effective when adopted by the Board,
but not option granted under the Plan may be exercised, and no shares shall be
issued under the Plan, until the Plan is approved by the Corporation's
shareholders. If such shareholder approval is not obtained within twelve (12)
months after the date of the Board's adoption of the Plan, then all options
previously granted under the Plan shall terminate and cease to be outstanding,
and no further options shall be granted and no shares shall be issued under the
Plan.  Subject to such limitation, the Plan Administrator may grant options and
issue shares under the Plan at any time after the effective date of the Plan and
before the date fixed herein for termination of the Plan.


B.                 The Plan shall terminate upon the earliest of (i) the
expiration of the ten (10)-year period measured from the date the Plan is
adopted by the Board, (ii) the date on which all shares available for issuance
under the Plan shall have been issued or (iii) the termination of all
outstanding options in connection with a Corporate Transaction.  All options and
unvested stock issuances outstanding at the time under the Plan shall continue
to have full force and effect in accordance with the provisions of the documents
evidencing such options or issuances.


III.           AMENDMENT OF THE PLAN



--------------------------------------------------------------------------------


A.                 The Board shall have complete and exclusive power and
authority to amend or modify the Plan in any or all respects. However, no such
amendment or modification shall adversely affect the rights and obligations with
respect to options or unvested stock issuances at the time outstanding under the
Plan unless the Optionee or the Participant consents to such amendment or
modification. In addition, certain amendments may require shareholder approval
pursuant to applicable laws and regulations.


B.                 Options may be granted under the Option Grant Program and
shares may be issued under the Stock Issuance Program which are in each instance
in excess of the number of shares of Common Stock then available for issuance
under the Plan, provided any excess shares actually issued under those programs
shall be held in escrow until there is obtained shareholder approval of an
amendment sufficiently increasing the number of shares of Common Stock available
for issuance under the Plan.  If such shareholder approval is not obtained
within twelve (12) months after the date first such excess issuances are made,
then (i) any unexercised options granted on the basis of such excess shares
shall terminate and cease to be outstanding and (ii) the Corporation shall
promptly refund to the Optionees and the Participants the exercise or purchase
price paid for any excess share issued under the Plan and held in escrow,
together with interest (at the applicable Short Term Federal Rate) for the
period the shares were held in escrow, and such shares shall thereupon be
automatically cancelled and cease to be outstanding.


C.                 Compliance Amendments.  Notwithstanding anything in the Plan
or in any notice of grant, option agreement or other applicable agreement to the
contrary, the Committee may amend the Plan or any notice of grant, option
agreement or other applicable agreement, to take effect retroactively or
otherwise, as deemed necessary or advisable for the purpose of conforming the
Plan, notice of grant, option agreement or other applicable agreement to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Section 409A of the Code), and to the administrative
regulations and rulings promulgated thereunder.  By accepting an option under
this Plan, a Optionee agrees to any amendment made pursuant to this Section to
any Option granted under the Plan without further consideration or action.




IV.           USE OF PROCEEDS


Any cash proceeds received by the Corporation from the sale of shares of Common
Stock under the Plan shall be used for general corporate purposes.


V.            WITHHOLDING


The Corporation's obligation to deliver shares of Common Stock upon the exercise
of any options or upon the issuance or vesting of any shares issued under the
Plan shall be subject to the satisfaction of all applicable Federal, state and
local income and employment tax withholding requirements.


VI.           REGULATORY APPROVALS


The implementation of the Plan, the granting of any options under the Plan and
the issuance of any shares of Common Stock (i) upon the exercise of any option
or (ii) under the Stock Issuance Program shall be subject to the Corporation's
procurement of all approvals and permits required by regulatory authorities
having jurisdiction over the Plan, the options granted under it and the shares
of Common Stock issued pursuant to it.



--------------------------------------------------------------------------------


VII.          NO EMPLOYMENT OR SERVICE RIGHTS


Nothing in the Plan shall confer upon the Optionee or the Participant any right
to continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining such person) or of the Optionee or the
Participant, which rights are hereby expressly reserved by each, to terminate
such person's Service at any time for any reason, with or without cause.


VIII.         FINANCIAL REPORTS


The Corporation shall deliver a balance sheet and an income statement at least
annually to each individual holding an outstanding option under the Plan, unless
such individual is a key Employee whose duties in connection with the
Corporation (or any Parent or Subsidiary) assure such individual access to
equivalent information.


IX.           409A COMPLIANCE


A.                Notwithstanding anything herein to the contrary, any
discretionary authority available pursuant to this Plan shall only be exercised
in a manner believed in good faith to comply with Section 409A of the Code and
to maintain the exemption from Section 409A for the options and stock issued
hereunder.

 
B.                Notwithstanding anything herein to the contrary, nothing
herein shall provide for any feature for the deferral of compensation other than
the deferral of recognition of income until the exercise or disposition of an
option.


C.                 Special Provisions Related To Section 409A of the Code.


1.      Notwithstanding anything in the Plan or in any Notice of Grant, Option
Agreement or other applicable agreement to the contrary, to the extent that any
amount or benefit that would constitute non-exempt “deferred compensation” for
purposes of Section 409A of the Code would otherwise be payable or distributable
under the Plan or any notice of grant, option agreement or other applicable
agreement by reason of the occurrence of a Change in Control, or the Optionee’s
Disability or separation from service, such amount or benefit will not be
payable or distributable to the Optionee by reason of such circumstance unless
(i) the circumstances giving rise to such Change in Control, Disability or
separation from service meet any description or definition of “change in control
event”, “disability” or “separation from service”, as the case may be, in
Section 409A of the Code and applicable regulations (without giving effect to
any elective provisions that may be available under such definition), or
(ii) the payment or distribution of such amount or benefit would be exempt from
the application of Section 409A of the Code by reason of the short-term deferral
exemption or otherwise.  This provision does not prohibit the vesting of any
option upon a Change in Control, Disability or separation from service, however
defined.  If this provision prevents the payment or distribution of any amount
or benefit, such payment or distribution shall be made on the next earliest
payment or distribution date or event specified in the notice of grant, option
agreement or other applicable agreement that is permissible under Section 409A.


2.      If any one or more options granted under the Plan to a Optionee could
qualify for any separation pay exemption described in Treas. Reg. Section
1.409A-1(b)(9), but such options in the aggregate exceed the dollar limit
permitted for the separation pay exemptions, the Corporation (acting through the
Committee or the Head of Human Resources) shall determine which options or
portions thereof will be subject to such exemptions.



--------------------------------------------------------------------------------


3.      Notwithstanding anything in the Plan or in any notice of grant, option
agreement or other applicable agreement to the contrary, if any amount or
benefit that would constitute non-exempt “deferred compensation” for purposes of
Section 409A of the Code would otherwise be payable or distributable under this
Plan or in any notice of grant, option agreement or other applicable agreement
by reason of a Optionee’s separation from service during a period in which the
Optionee is a Specified Employee (as defined below), then, subject to any
permissible acceleration of payment by the Committee under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):


(i) if the payment or distribution is payable in a lump sum, the Optionee’s
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of the Optionee’s death or the
first day of the seventh month following the Optionee’s separation from service;
and


(ii) if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following the Optionee’s separation from service
will be accumulated and the Optionee’s right to receive payment or distribution
of such accumulated amount will be delayed until the earlier of the Optionee’s
death or the first day of the seventh month following the Optionee’s separation
from service, whereupon the accumulated amount will be paid or distributed to
the Optionee and the normal payment or distribution schedule for any remaining
payments or distributions will resume.


For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder, provided,
however, that, as permitted in such final regulations, the Corporation’s
Specified Employees and its application of the six-month delay rule of Code
Section 409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by
the Board or any committee of the Board, which shall be applied consistently
with respect to all nonqualified deferred compensation arrangements of the
Corporation, including this Plan.




APPENDIX


The following definitions shall be in effect under the Plan:


A.                 Board shall mean the Corporation's Board of Directors.


B.                 Code shall mean the Internal Revenue Code of 1986, as
amended.  Reference to a specific Section of the Code or regulation thereunder
shall include such Section or regulation, any valid regulation promulgated under
such Section, and any comparable provision of any future law, legislation or
regulation amending, supplementing or superseding such Section or regulation.


C.                 Committee shall mean a committee of two (2) or more Board
members appointed by the Board to exercise one or more administrative functions
under the Plan.


D.                Common Stock shall mean the Corporation's common stock.



--------------------------------------------------------------------------------


E.                 Corporate Transaction shall mean either of the following
shareholder- approved transactions to which the Corporation is a party:


(i)  a merger or consolidation in which securities possessing more than fifth
percent (50%) of the total combined voting power of the Corporation's
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction, or


(ii) the sale, transfer or other disposition of all or substantially all of the
Corporation's assets in complete liquidation or dissolution of the Corporation.


F.                 Corporation shall mean Lexar Media, Inc., a California
corporation.


G.                 Disability shall mean the inability of the Optionee or the
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment and shall be determined by
the Plan Administrator on the basis of such medical evidence as the Plan
Administrator deems warranted under the circumstances. Notwithstanding the
foregoing, for any Options that constitute a nonqualified deferred compensation
plan within the meaning of Section 409A(d) of the Code, “Disability” has the
meaning given such term in Section 409A of the Code.


H.                 Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.


I.                  Exercise Date shall mean the date on which the Corporation
shall have
received written notice of the option exercise.


J.                  Fair Market Value per share of Common Stock on any relevant
date shall
be determined in accordance with the following provisions:


(i) If the Common Stock is at the time traded on the Nasdaq National Market,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question, as such price is reported by the National
Association of Securities Dealers on the Nasdaq National Market or any successor
system.  If there is no closing selling price for the Common Stock on the date
in question, then the Fair Market Value shall be the closing selling price on
the last preceding date for which such quotation exists.


(ii)  If the Common Stock is at the time listed on any Stock Exchange, then the
Fair Market Value shall be the closing selling price per share of Common Stock
on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange.  If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.



--------------------------------------------------------------------------------


(iii) If the Common Stock is at the time neither listed on any Stock Exchange
nor traded on the Nasdaq National Market, then the Fair Market Value shall be
determined by the Plan Administrator after taking into account such factors as
the Plan Administrator shall deem appropriate.


K.                 Incentive Option shall mean an option which satisfies the
requirements of Code Section 422.


L.                 Involuntary Termination shall mean the termination of the
Service of
any individual which occurs by reason of:


(i)  such individual's involuntary dismissal or discharge by the Corporation for
reasons other than Misconduct, or


(ii)  such individual's voluntary resignation following (A) a change in his or
her position with the Corporation which materially reduces his or her level of
responsibility, (B) a reduction in his or her level of compensation (including
base salary, fringe benefits and target bonuses under any corporate-performance
based bonus or incentive programs) by more than fifteen percent (15%) of (C) a
relocation of such individual's place of employment by more than fifty (50)
miles, provided and only if such change, reduction or relocation is effected
without the individual's consent.


M.                 Misconduct shall mean the commission of any act of fraud,
embezzlement or dishonesty by the Optionee or Participant, any unauthorized use
or disclosure by such person of confidential information or trade secrets of the
Corporation (or any Parent or Subsidiary), or any other intentional misconduct
by such person adversely affecting the business or affairs of the Corporation
(or any Parent or Subsidiary) in a material manner.  The foregoing definition
shall not be deemed to be inclusive of all the acts or omissions which the
Corporation (or any Parent or Subsidiary) may consider as grounds for the
dismissal or discharge of any Optionee, Participant or other person in the
Service of the Corporation (or any Parent or Subsidiary).


N.                 1934 Act shall mean the Securities Exchange Act of 1934, as
amended.


O.                 Non-Statutory Option shall mean an option not intended to
satisfy the requirements of Code Section 422.


P.                 Option Grant Program shall mean the option grant program in
effect under the Plan.


Q.                 Optionee shall mean any person to whom an option is granted
under the Plan.



--------------------------------------------------------------------------------


R.                 Parent shall mean any corporation (other than the
Corporation) in an unbroken chain of corporations ending with the Corporation,
provided each corporation in the unbroken chain (other than the Corporation)
owns, at the time of the determination, stock possessing fifty percent (50%) or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.


S.                 Participant shall mean any person who is issued shares of
Common Stock under the Stock Issuance Program.


T.                 Plan shall mean the Corporation's 1996 Stock Option/Stock
Issuance Plan, as set forth in this document.


U.                 Plan Administrator shall mean either the Board or the
Committee acting in its capacity as administrator of the Plan.


V.                 Service shall mean the provision of services to the
Corporation (or any Parent or Subsidiary) by a person in the capacity of an
Employee, a non-employee member of the board of directors or a consultant or
independent advisor, except to the extent otherwise specifically provided in the
documents evidencing the option grant.


W.                 Stock Exchange shall mean either the American Stock Exchange
or the New York Stock Exchange.


X.                 Stock Issuance Agreement shall mean the agreement entered
into by the Corporation and the Participant at the time of issuance of shares of
Common Stock under the Stock Issuance Program.


Y.                 Stock Issuance Program shall mean the stock issuance program
in effect under the Plan.


Z.                 Subsidiary shall mean any corporation (other than the
Corporation) in an unbroken chain of corporations beginning with the
Corporation, provided each corporation (other than the last corporation) in the
unbroken chain owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.


AA.              10% Shareholder shall mean the owner of stock (as determined
under Code Section 424(d)) possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Corporation (or any Parent
or Subsidiary).




--------------------------------------------------------------------------------